NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN B. FREITAS,                                No. 19-17394

                Plaintiff-Appellant,            D.C. No. 3:19-cv-03347-WHA

 v.
                                                MEMORANDUM*
BANK OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      John B. Freitas appeals pro se from the district court’s order dismissing his

action alleging federal and state law claims arising out of foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal based on claim preclusion. Stewart v. U.S. Bancorp, 297 F.3d 953, 956



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2002). We affirm.

         The district court properly dismissed Freitas’s action as barred by the

doctrine of claim preclusion because Freitas had already litigated the validity of the

operative deed of trust in prior state court actions, which involved the same parties,

and resulted in final judgments on the merits. See DKN Holdings LLC v. Faerber,

352 P.3d 378, 386 (Cal. 2015) (elements of claim preclusion under California law).

         Although Freitas argues that the present action involves a different cause of

action because at the time the trustee’s sale was conducted there were two

competing trustees under two deeds of trust securing the same obligation, the

trustee’s sale was conducted by the properly substituted trustee under the operative

deed of trust, as had been determined in the prior state court actions. See Boeken v.

Philip Morris USA, Inc., 240 P.3d 342, 348 (Cal. 2010) (“[A] judgment for [a]

defendant is a bar to a subsequent action by the plaintiff based on the same injury

to the same right, even though he presents a different legal ground for relief.”

(quotation marks omitted; emphasis in original)); cf. Dimock v. Emerald Props.

LLC, 97 Cal. Rptr. 2d 255 (Ct. App. 2000) (the recording of the substitution of

trustee under California Civil Code § 2934a gave the second trustee the exclusive

power to conduct a trustee’s sale rendering the sale conducted by the first trustee

void).




                                            2                                      19-17394
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-17394